Notice of AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION
Claim Rejections - 35 USC § 112
Claim 11 has been amended to address the 112(b) rejection mailed 10/29/2020. Therefore, the 112(b) rejection of claims 1-14 is hereby withdrawn.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 11, 13-14 and 16 are rejected under 35 U.S.C. 103 as being unpatentable over Choi et al. (US 2015/0311253 A1) in view of Iwayama et al. (US 2008/0265347 A1).
Regarding independent claim 11: Choi teaches (e.g., Figs. 4-17, [0036]) a memory device comprising:
a first layer stack ([0101]: MS1/TBR/MS2: MTJ, first stack from leftmost stack in region labelled II-II) on a foundation ([0078]: 130), 
the first layer stack including an element that exhibits a magnetoresistive effect  ([0101]: Leftmost MTJ in region II-II includes at least magnetic layer MS1 that exhibits a magnetoresistive effect); 
a second layer stack ([0101]: MS1/TBR/MS2 second stack to leftmost) located at an interval from the first layer stack on the foundation, 
the second layer stack including an element that exhibits a magnetoresistive effect ([0101]: second to leftmost MTJ in region II-II MTJ includes at least magnetic layer MS1 that exhibits a magnetoresistive effect); 
a first insulator ([0102]: 141) including a first portion (left side portion), a second portion (right side portion), and a third portion (portion between two adjacent MTJ stacks),
the first portion being on a side surface of the first layer stack (left side surface of MTJ stack),
the second portion being on a side surface of the second layer stack (right side surface of MTJ stack),

a second insulator ([0083]: 152, e.g., silicon oxide) on the first portion, the second portion, and the third portion of the first insulator (layer 152 surrounds the first portion and second portion), and on the top of the first layer stack and the top of the second layer stack (MTJ stacks).
Choi does not expressly teach that the first portion have a thickness that gradually decreases toward a top of the first layer stack, and the second portion have a thickness that gradually decreases toward a top of the second layer stack.
Iwayama teaches (e.g., Figs. 1-10) a similar memory device comprising an insulating layer (Choi: [0045], [0047] and [0053]: 20) having a first portion (portion of layer 20 on left side of device 10, [0049]) and a second portion (Choi: portion of layer 20 on right side of device 10, [0049]),
wherein the first portion have a thickness that gradually decreases toward a top of the first layer stack (Choi: [0043], [0047] and [0053]: first portion of layer 20 has a thickness that decreases upward), and 
the second portion have a thickness that gradually decreases toward a top of the second layer stack (Choi: [0043], [0047] and [0053]: the second portion of layer 20 has a thickness that decrease upward).
Moreover, Iwayama does further teach a second insulator ([0055]: 21) on the first portion, the second portion, and on the top of the first layer stack and the top of the second layer stack ([0055]: first and second stacks 10 of adjacent stacks).

The second insulator on the first portion, the second portion, and on the top of the first layer stack and the top of the second layer stack of Iwayama does serve the purpose of enhancing further, the protection of the embedded device and avoiding even more, the cross talk between the devices in operation.
Regarding claim 13: Choi and Iwayama teach the claim limitation of the device according to claim 11, on which this claim depends,
wherein the first layer stack or the second layer stack further includes a bidirectional switching element (Choi: [0061]-[0062]: magnetic layers MS1 and MS2 configured to have a magnetization direction that can be switched; switching direction means going from one direction to a second direction; in other words, it is a bidirectional switching element).
Regarding claim 14: Choi and Iwayama teach the claim limitation of the device according to claim 11, on which this claim depends,
wherein: H/L>1 is satisfied; where: H is a height of the first layer stack or the second layer stack; and 
L is a length of the interval between the first layer stack and the second layer stack (Choi: the height H of the first layer stack or the second layer stack is greater than the interval separating the first layer stack or the second layer stack, at the base; see 
Regarding claim 16: Choi and Iwayama teach the claim limitation of the device according to claim 11, on which this claim depends, 
wherein: the second insulator (Choi: 152) fills an area between the first layer stack and the second layer stack (Choi: first and second MTJ stacks).

Allowable Subject Matter
Claims 1-10 and 15 are allowed.
The following is an examiner’s statement of reasons for allowance: 
Regarding claim 1: the cited prior art of record, either singly or in proper combination, does not teach or make obvious, along with the other claimed feature, a method of manufacturing a memory device, the method comprising:
“thinning part of the first portion of the first insulator and part of the second portion of the first insulator with an ion beam while leaving the third portion of the first insulator before a material other than the first insulator is formed between the first layer stack and the second layer stack”.

Claims 2-10 and 15 depend from claim 1, and therefore, are allowable for the same reason as claim 1.
Response to Arguments
Applicant’s arguments with respect to claim(s) claims 11, 13-14 and 16 have been considered but are moot because the new ground of rejection does not rely on any 


Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL THIS ACTION IS MADE FINAL necessitated by amendment.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to HERVE-LOUIS Y ASSOUMAN whose telephone number is (571)272-2606.  The examiner can normally be reached on M-F: 08:30 AM-5:30 PM.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, DAVIENNE MONBLEAU can be reached on 571-272-1945.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/HERVE-LOUIS Y ASSOUMAN/           Examiner, Art Unit 2826